DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-10 are objected to because of the following informalities:  
In claim 2, a comma should be added after “claim 1”.
In claim 3, depending upon claim 1, “a roller” is introduced which has already been recited in claim 1.
Claims 4 and 5 are objected to due to their dependencies upon claim 3.
In claim 6, line 20, “isbeing” should be replaced with --being--.
In claim 6, line 22, “is” should be replaced with --being--.
Claims 7-10 are objected to due to their dependencies upon claim 6.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 3-6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida et al. (US 7,283,780).

Regarding claim 1, Uchida et al. discloses a fixing device (element 18, Fig. 2) that fixes an image formed on a recording material (element S, Fig. 2) to the recording material, the fixing device comprising: a frame (element 34, Fig. 2) of the fixing device; a flexible cylindrical rotary member (element 36, Fig. 2) configured to rotate while contacting the recording material on which the image has been formed; and a roller (element 32, Fig. 2) contacting with an outer surface of the rotary member and configured to form a fixing nip portion for pinching and conveying the recording material with the rotary member; a movable member (element 40, Fig. 5) including an end-surface opposing portion (see annotated Fig. 5 below) configured to oppose an end-surface of the rotary member in a qeneratrix direction of the rotary member (see Fig. 3) and an inner-surface opposing portion (see annotated Fig. 5 below) configured to oppose an inner surface of the rotary member at an end portion of the rotary member in the generatrix direction (see Fig. 3), a holding member (element 39a, Fig. 3) configured to movably hold the movable member, the holding member being attached to the frame (see Fig. 3); and an urging member (element 42, Fig. 3) configured to urge the holding member so as to form the fixing nip portion, wherein the movable member is moved by the rotary member when the rotary member shifts in the generatrix direction and comes into contact with the end-surface opposing portion of the movable member while the rotating member is rotating, and the inner-surface opposing portion pushes the inner surface of the rotary member by shifting of the rotary member, and wherein as seen in a 
Regarding claim 3, Uchida et al. discloses a fixing device, further comprising a heater (element 38, Fig. 3) provided in an inner space of the rotary member and configured to heat the rotary member, and a roller (element 32, Fig. 2) configured to form the fixing nip portion together with the heater through the rotary member.
Regarding claim 4, Uchida et al. discloses a fixing device, wherein the rotary member is a cylindrical film (see col. 5, lines 58-62).
Regarding claim 5, Uchida et al. discloses a fixing device, wherein the rotary member rotates by following a rotation of the roller (see col. 7, lines 5-9).
Regarding claim 6, Uchida et al. discloses a fixing device (element 18, Fig. 2) that fixes an image formed on a recording material (element S, Fig. 2) to the recording material, the fixing device comprising: a first and second frames (elements 34, Fig. 3) of the fixing device; a flexible cylindrical rotary member (element 36, Fig. 3) configured to rotate while contacting the recording material on which the image has been formed; a roller (element 32, Fig. 3) contacting with an outer surface of the rotary member and configured to form a fixing nip portion for pinching and conveying the recording material with the rotary member; a first movable member (element 40, Fig. 3) including an end-surface opposing portion (see annotated Fig. 5 below) configured to oppose one end-surface of the rotary member in a generatrix direction of the rotary member and an inner-surface opposing portion (see annotated Fig. 5 below) configured to oppose an inner surface of the rotary member at one end portion of the rotary member in the 
Regarding claim 8, Uchida et al. discloses a fixing device, further comprising a heater (element 38, Fig. 3) provided in an inner space of the rotary member and configured to heat the rotary member, and a roller (element 32, Fig. 2) configured to form the fixing nip portion together with the heater through the rotary member.
Regarding claim 9, Uchida et al. discloses a fixing device, wherein the rotary member is a cylindrical film (see col. 5, lines 58-62).
Regarding claim 10, Uchida et al. discloses a fixing device, wherein the rotary member rotates by following a rotation of the roller (see col. 7, lines 5-9).

    PNG
    media_image1.png
    677
    810
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (US 7,283,780) in view of Inada et al. (US 7,242,895).

Regarding claim 2, although Uchida et al. does not appear to discloses the urging member urges a stay by urging the holding member, Inada et al. shows that this feature is well known in the art. Inada et al. discloses a fixing device (element 8, Fig. 3) comprising a stay (element 110, Fig. 4) provided in an inner space of the rotary member (element 103, Fig. 4) along the generatrix direction, wherein the urging member (element 111, Fig. 4) urges the stay by urging the holding member (element 109, Fig. 4). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved support of the movable member. The Applicant is reminded that “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”) (MPEP § 2145.III).
Regarding claim 7, although Uchida et al. does not appear to discloses the urging member urges a stay by urging the holding member, Inada et al. shows that this feature is well known in the art. Inada et al. discloses a fixing device (element 8, Fig. 3) comprising a stay (element 110, Fig. 4) provided in an inner space of the rotary member (element 103, Fig. 4) along the generatrix direction, wherein the first and second urging members (elements 111, Fig. 3) urges the stay by urging the first and second holding members (element 109, Fig. 3). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved support of the movable member. The Applicant is reminded that “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“It is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 14, and 15 of U.S. Patent No. 9,513,583 in view of Uchida et al. (US 7,283,780).

U.S. Patent No. 9,513,583
1. A fixing device that fixes an image formed on a recording material to the recording material, the fixing device comprising: 
a frame of the fixing device; a flexible cylindrical rotary member configured to rotate that rotates while contacting the recording material on which the image has been formed; and a roller contacting with an outer surface of the rotary member and configured to form a fixing nip portion for pinching and conveying the recording material with the rotary member; a movable member including an end-surface opposing portion configured to oppose an end-surface of the rotary member in a qeneratrix direction of the rotary member and an inner-surface opposing portion configured to oppose an inner surface of the rotary member at an end portion of the rotary member in the generatrix direction, a holding member 




















a flexible cylindrical rotary member that rotates while contacting the recording material on which the image has been formed; a roller that forms a fixing nip portion that nips and conveys the recording material together with the rotary member; a movable member that opposes an end surface of the rotary member in a generatrix direction of the rotary member, the movable member including an inner-surface opposing portion and an end-surface opposing portion, the inner-surface opposing portion opposing an inner surface of the rotary member at an end portion of the rotary member in the generatrix direction, the end-surface opposing portion opposing the end surface of the rotary 


Although U.S. Patent No. 9,513,583 does not claim the position of the urging member with respect to the frame as seen in a conveying direction of the recording material, Uchida et al. shows that this feature is well known in the art. Uchida et al. discloses a fixing device (element 18, Fig. 2) that fixes an image formed on a recording material (element S, Fig. 2) to the recording material, wherein as seen in a conveying direction of the recording material, the urging member (element 42, Fig. 3) is provided on a side of the frame opposite to a side of the frame where the inner-surface opposing portion  (see annotated Fig. 5 above) of the movable member (element 40, Fig. 3) is provided. Therefore, it would have been obvious to one with ordinary skill in the art 
Although U.S. Patent No. 9,513,583 does not claim first and second elements provided at opposing side of the fixing device, Uchida et al. shows that this feature is well known in the art. Uchida et al. discloses a fixing device (element 18, Fig. 2) comprising first and second frames (elements 34, Fig. 3), first and second movable members (elements 40, Fig. 3), first and second holding members (elements 39, Fig. 3), and first and second urging members (elements 42, Fig. 3). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved lateral shift correction at both side of the fixing device.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot in view of the new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        



/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
8/28/2021